DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims March 24, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al (US Patent Application Publication 2013/0262394) in view of Mihara et al (US Patent Application Publication 2014/0074932).


Claims 2, 10 and 16: Kumarasamy discloses a method, an apparatus and a non-transitory physical computer storage for performing a data protection operation in a data storage system, the method comprising: with a data agent comprising one or more hardware processors and in communication with one or more secondary storage devices,
generating network path information based on client information [0088]. [See at least use of indexes to identify where data is stored.]
transmitting the network path information to a storage manager [0088].

Kumarasamy alone does not explicitly disclose wherein the network path information is usable to identify a client computing device and a shared directory assigned to the client computing device, wherein the shared directory is shared with the client computing device and one or more secondary storage computing devices; mounting the shared directory and storing client data in the shared directory; and unmounting the shared directory and causing, based at least in part on the unmounting, the one or more secondary storage computing devices to copy the client data stored in the shared directory to one or more secondary storage devices as part of a data protection operation.
However, Mihara discloses:
wherein the network path information is usable to identify a client computing device and a shared directory assigned to the client computing device, wherein the shared directory is shared with the client computing device and one or more secondary storage computing devices [0273]. [See at least creating a path to terminals (i.e. client computing devices and/or secondary storage computing devices) that have access to a shared directory. Furthermore, Kumarasamy [0088] discloses a path to secondary storage computing devices.]
mounting the shared directory and storing client data in the shared directory [0263]. [See at least mounting a shared directory with client data.]
unmounting the shared directory and causing, based at least in part on the unmounting, the one or more secondary storage computing devices to copy the client data stored in the shared directory to one or more secondary storage devices as part of a data protection operation [0236, 0321]. [See at least copying of shared folder to another storage device.]

As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kumarasamy with Mihara. One would have been motivated to do so in order to exercise access control to shared folders.
Claims 3, 11 and 17: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses identifying a data type associated with the client data using the network path information [0046, 0069, 0083-0085, 0094]. [See at least identifying locations of different types of files on various storage devices.]
Claims 4, 12 and 18: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses causing the network path information to be stored in association with an identity of the client computing device in a mapping table [0077]. [Also see Mihara [0273].]
	Claims 5, 13 and 19: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses wherein the network path information is a unique string that identifies the shared directory accessible by the client computing device according to a network file system (NFS) protocol [0025-0026].
	Claims 6, 14 and 20: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses wherein mounting the shared directory accesses the shared directory according to a network file system (NFS) protocol [0026]. [Also see Mihara [0263].]
	Claims 7, 15 and 21: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses wherein the data agent is physically separate from the one or more secondary storage computing devices [0041].
	Claim 8: Kumarasamy as modified discloses the method of Claim 2 above, and Kumarasamy further discloses transmitting address information associated with a network file system (NFS) server to the storage manager along with the network path information [0043, 0088].
Claim 9: Kumarasamy as modified discloses the method of Claim 2 above, and Kumarasamy further discloses wherein the client information is received from the storage manager and further includes an identity of the client computing device [0077]. [Also see Mihara [0263].]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swartzlander et al (7,912,942) discloses at least creating a directory path for shared objects.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163